CLAY, Commissioner.
We have before us a motion “to prose-' cute a delayed appeal”, a most unusual proceeding in this Court.
Movant was convicted of a crime in the Jefferson Circuit Court sometime prior to March 1954, and sentenced to serve a term in the penitentiary at Eddyville. According to his affidavit he filed a petition for a writ of error coram nobis in the Jefferson Circuit Court on March 3, 1954, which was dismissed on March 29. He states that he attempted to appeal from this order, but the warden at the penitentiary refused to permit him to send papers to the Court by which to take an appeal.
Since the time has long since expired for taking an appeal from the order of March 29, movant requests that we permit him to now take a “delayed appeal”.
We have before us no record upon which an appeal could be taken, and neither the Civil Rules nor our Court Rules authorize granting the relief asked. If the movant has any remedy, it is by a new application to the Jefferson Circuit Court, with a right of appeal from an order entered on his new application.
The motion is denied.